 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   JESSICA HENNING,
                                                           Case No.: 2:14-cv-00979-RFB-NJK
12          Plaintiff(s),
                                                                          Order
13   v.
                                                                    [Docket No. 195]
14   CHEERAG B. ARYA,
15          Defendant(s).
16         Pending before the Court is a motion to withdraw as counsel for Defendant due to
17 nonpayment of fees that was filed by all of Defendant’s attorneys of record. Docket No. 195. A
18 supplement has been filed indicating that Defendant wishes to retain new counsel within the next
19 two months. Docket No. 201. Defendant has already known for months that his counsel would
20 seek to withdraw absent payment. See Docket No. 195-1 at ¶¶ 3-4. Moreover, the instant motion
21 was filed on March 4, 2019. The Court hereby ORDERS Defendant to retain new counsel by
22 May 3, 2019, and to have that new counsel file a notice of appearance by that date.1 The Court is
23 not inclined to grant any extension of this deadline.
24         Given the circumstances, the Court will otherwise continue to DEFER ruling on the
25 motion to withdraw and current counsel shall ensure that all deadlines are met unless and until the
26 Court relieves them of their obligations as counsel of record.
27
          1
            Alternatively, to the extent Defendant has a change of heart about proceeding pro se, he
28 may file a notice so indicating by May 3, 2019.

                                                    1
 1         No later than April 1, 2019, counsel for Defendant shall file a certificate of service
 2 indicating that this order has been served on Defendant.
 3         IT IS SO ORDERED.
 4         Dated: March 29, 2019
 5                                                            ______________________________
                                                              Nancy J. Koppe
 6                                                            United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
